        Case 3:19-cv-00815-JWD-EWD          Document 7     04/21/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

EDDIE J. ARMANT (#150261)
                                                        CIVIL ACTION
VERSUS
                                                        NO. 19-815-JWD-EWD
JAMES M. LeBLANC, ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 5) dated April 6, 2020, to which no objection

was filed;

       IT IS ORDERED that the Motion to Dismiss (Doc. 3) filed on behalf of James

LeBlanc, is GRANTED, and Plaintiff’s claims against James LeBlanc are DISMISSED

WITH PREJUDICE for failure to state a claim.

       IT IS FURTHER ORDERED that Plaintiff is granted a period of twenty-one (21)

days from the date of this Opinion to file a Motion for Leave to Amend his Complaint to

address the deficiencies explained in the Report and Recommendation (Doc. 5) with regard

to his claims against James LeBlanc.

       IT IS FURTHER ORDERED that this matter is referred to the magistrate judge for

further proceedings on Plaintiff’s remaining claims (i.e., Plaintiff’s claims against Dr.

Ashleigh Fliming, Suzan Connors, and the EHCC Mental Health Director).

       Signed in Baton Rouge, Louisiana, on April 21, 2020.

                                               S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
